On Rehearing. PARKER, J. A rehearing has been allowed in this case. In the original opinion we held broadly: (1) That the contract for the Cott record index system was beyond the power of the county to make because it covered a duty and subject-matter committed by law to a public official of the county; (2) that the contract for the Beall classification and index system was likewise beyond the power of the county, because the same was designed to ferret out property omitted from the tax rolls, the duty to do wbicb was already committed by law to the various taxing officers of the state and county; and (3) that where, as in this case, the invalidity of the contract is due to a lack of power to make it, there can be no recovery upon a‘ quantum meruit, and the municipality cannot ratify the contract or be estopped from pleading its invalidity. Of the soundness of these propositions, after a re-examination of the whole case, we have no doubt, although they have again been presented by appellants.  Counsel for appellants, however, do present a question which we expressly declined to decide in our former opinion, and it is as to the severability of the contract and the right of appellants to recover for portions of the services rendered. In regard to the Cott index it is to be noted that it was to be “a complete and correct index of any and all records of the •county clerk's office, properly arranged according to the patented forms used in such system.” The compensation agreed upon in the contract for the Cott index was ‘ ‘ a sum equal to twenty-five (25c) cents for each and every entry indexed into said system.” The Beall classification and index system was to be “a complete and correct platted classification and index system of all lands located in said Grant county, New Mexico, and subject to taxation February 1, 1919, arranged according to the patented forms used in such system covering all taxable lands of the above date, in such manner that when complete said system will be a complete platted index and record of all taxable property located within said county, as may be found to be shown by the records of the United States Land Office or the records on file in the office of the county clerk of said county as being subject to taxation on above' date.” The contract contained further provisions concerning the survey, platting, and classification of the lands and the furnishing by the appellants of binders, index, tabs, platted sheets, etc., as might be required for the proper execution of the agreement. The method of payment for the furnishing of the Beall classification and index system was as follows: “For the furnishing and completing of Beall classification and index system a sum equal to thirty-seven and one-half (37%) cents for each and every entry worked into said system and the sum of ten (10) cents per square inch (drawn or printed surface) for all index sheets or plats necessary for the proper platting and classification of land — including master of index plats, and the sum of twenty-five cents per acre for all lands classified and worked into the plats of such system as to soil classification, and said classification to he made only upon request of county commissioners — and the sum of twenty-five cents for each and every town lot platted and worked into said system.” It is argued by counsel for appellants that this contract is a severable contract, and that, the matter of compensation for different units of the services to be rendered being fixed in the contract, they have a right of recovery for all items for which the county has power to contract. In so far as the items in the Cott index are concerned, it is pointed out that the contract provides for the indexing of all county records and it is not confined to the indexing of conveyances affecting real estate. It is consequently urged that there is a right of recovery for such items as do not concern real estate. It may be stated generally that the intention of the parties making a contract is the controlling consideration in determining whether the same is severable or entire. This intention, when properly ascertained, will in all cases determine the question. In ascertaining the intention of the parties resort must necessarily be had to the terms of the contract in the first instance. If they clearly indicate the intention, the question is at once settled. But ordinarily the terms of the contract do not settle the question, in cases like this whore many units of service are embraced in the contract. Resort may then be had to the nature of the subject-matter; whether the contract apportions the consideration to each of the items c.overed may be considered; whether the whole quantity, service, or thing, as a whole, is of the essence of the contract; and perhaps other tests maybe resorted to. Upon this subject, see 4 Page on Contracts (2d Ed.) § 2085 et seq.; 6 R. C. L. Contracts, § 246; 13 C. J. Contracts, §§ 525-530; Williston on Contracts, §§ 862, 863; Broxton v. Nelson, 103 Ga. 327, 30 S. E. 38, 68 Am. St. Rep. 97 and note; Huyett & Smith Co. v. Chicago Edison Co., 167 Ill. 233, 47 N. E. 384, 59 Am. St. Rep. 272 and note; Coleman v. Ins. Co., 49 Ohio St. 310, 31 N. E. 279, 16 L. R. A. 173, 34 Am. St. Rep. 565; Johnson v. Fehsefeldt, 106 Minn. 202, 118 N. W. 797, 20 L. R. A. (N. S.) 1069 and note. An examination of the contract in this case discloses certain strong and plain characteristics. In the first place, the contract for the Cott index calls for a complete index of all records in the county clerk’s office. It is pointed out by counsel for appellee that a very large proportion of such records concern titles to real estate, either directly or potentially. Thus it is said that, aside from the deeds, real estate mortgages, trust deeds, location notices of mining claims, lis pendens notices, judgments, claims of mechanics ’ liens, and wills bequeathing real estate, which directly affects titles to real estate, and form the great bulk of. the records in the offices of all county clerks, marriage certificates, commissions of notaries public, and birth and death certificates, also indirectly concern title to real estate, that the only remaining records are those of official bonds, bills of sale of personal property, and chattel mortgages. It is argued that, even if the county has power to contract for the indexing of the records of official bonds, bills of sale, and chattel mortgages, it is inconceivable that it would make such a contract separate and apart from a contract covering all of the records because of the relatively unimportant character of the subject-matter. With this argument we agree. The indexing of all the records must have be.en of the essence of the contract in the contemplation of the parties. It is to be further noted that the consideration is entire. It was to be a sum equal to 25 cents for each entry, not a separate price for different portions of the work. T.he insertion of tbe price per unit of work in the contract was merely for the purpose of furnishing a measure whereby to compute the whole contract price. In such cases the contract is entire. See 13 C. J., Contracts, § 528.  In regard to the Beall classification and index system the same considerations are applicable. The consideration for this is entire. The price of the various items composing the work are inserted merely as a measure whereby to compute the whole contract price. The whole system was designed, according to the terms of the conrtact, for the use of the tax assessor of the county. The parties could have had, under the circumstances, no intention to furnish on the one side, or to receive on the other, anything less than a completed system. They contracted for the whole, and the contract must be held to be entire. There is a harshness about the result reached, as above, which must appeal to all fair-minded persons. The county sat by for nearly a year and saw appellants expend large sums of money for materials and labor under a contract which it had executed. If any principle of law could be invoked whereby a recovery by appellants could be had, it should, we feel, be applied. But we know of no such principle. The appellants contracted with a municipal subdivision of the state and were bound to take notice of the limitations upon its powers. They have no right of recovery upon the contract, nor upon a quantum meruit, or quantum valebat, because the contract is invalid and entire. Their only remedy is to retake the property. See 19 R. C. L. Munic. Corp. § 352; City of Bardwell v. Southern Engine & Boiler Works, 130 Ky. 222, 113 S. W. 97, 20 L. R. A. (N. S.) 110 and note. It follows that the judgment of the district court was correct and- should be affirmed, as we held in the first instance, and it is so ordered. REED HOLLOMAN, District Judge, concurs. RAYNOLDS, C. J., and BARNES, J., did not participate.